


COEUR d’ ALENE MINES CORPORATION
AMENDED AND RESTATED
EXECUTIVE SEVERANCE POLICY
SECTION 1
INTRODUCTION
This Coeur d’ Alene Mines Corporation Amended and Restated Executive Severance
Policy (the “Policy”) is effective as of July 16, 2012 (the “Effective Date”).
The original Policy was effective as of January 1, 2012. The purpose of the
Policy is to provide for the payment of severance benefits to certain executives
of Coeur d’ Alene Mines Corporation (the “Company”) or one of its subsidiaries
in connection with a termination of employment in certain circumstances. The
Policy is intended to be an unfunded plan that is maintained primarily to
provide severance compensation and benefits to a select group of “management or
highly compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore to be exempt from the provisions of Parts 2, 3, and 4 of Title I
of ERISA.
SECTION 2
DEFINITIONS
For purposes of the Policy, the terms below are defined as follows:
(a)“Administrator” means the Compensation Committee of the Board, or any
successor thereto or other committee designated by the Board to assume the
obligations of the Administrator hereunder.
(b)“Base Salary” means the annual base salary payable to an Eligible Employee at
the time of the Termination Date.
(c)“Board” means the Board of Directors of the Company.
(d)“Cause” means (a) that the Eligible Employee has failed to perform his or her
duties after having received from the Company written documentation that such
duties are not being performed, which written documentation shall specify how
performance is deficient, and the Eligible Employee then fails to resume
satisfactory performance promptly after receipt of such documentation and
failure of performance is not satisfactorily rectified; (b) a serious and
substantial failure to perform the Eligible Employee’s duties, which failure is
so obvious and so harmful to Company that written documentation and an
opportunity to rectify conduct need not be afforded by Company to the Eligible
Employee; and (c) conviction of a felony, or engagement in illegal conduct which
may not constitute a felony but which is injurious to the Company, in either
such case Company need not allow the Eligible Employee to rectify
nonperformance. For purposes of this definition, failure to perform duties
includes, but is not limited to, misfeasance or nonfeasance of duty which was
intended to, or does, injure the Company’s reputation or its business or
relationships, including normal working relationships between employees; willful
and continued failure of the Eligible Employee to substantially perform his or
her duties (except by reason of physical or mental disability); dishonesty in
the performance of the Eligible Employee’s duties and any material breach by the
Eligible Employee of any promise to perform his or her duties as set forth in an
employment agreement or otherwise.
(e)“Change in Control” means the occurrence of:
(A)any organization, group or person (“Person”) (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
(the “Exchange Act”) is or becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the then
outstanding securities of the Company; or
(B)during any two-year period, a majority of the members of the Board serving at
the beginning of such two-year period is replaced by directors who are not
nominated and approved by the Board; or
(C)a majority of the members of the Board is represented by, appointed by or
affiliated with any Person whom the Board has determined is seeking to effect a
Change in Control of the Company; or
(D)    the Company shall be combined with or acquired by another company and the
Board shall have determined, either before such event or thereafter, by
resolution, that a Change in Control will or has occurred.
(f)“Code” means the Internal Revenue Code of 1986, as amended.
(g)“Company” means Coeur d’ Alene Mines Corporation and its subsidiaries.
(h)“Disability” means inability or incapacity, due to physical or mental
illness, of an Eligible Employee to perform his or her duties with the Company
for a period of three (3) continuous months. The determination whether an
Eligible Employee has suffered a Disability shall be made by the Administrator
based upon such evidence as it deems necessary and appropriate. An Eligible
Employee shall not be considered disabled unless he or she furnishes such
medical or other evidence of the existence of the Disability as the
Administrator, in its sole discretion, may require.
(i)“Eligible Employee” means an executive officer or other key employee of Coeur
d’ Alene Mines Corporation or any of its subsidiaries who has been designated by
the Administrator as eligible under the Policy by holding significant duties in
the Company at the time of eligibility and who has executed an acknowledgement
of this Policy.
(j)“Good Reason” means a termination of employment within sixty (60) days
following: (i) a material reduction in the Eligible Employee’s responsibilities,
authorities or duties as compared to those in existence as of the later of the
date that the Eligible Employee became an Eligible Employee or the Effective
Date; or (ii) material failure of the Company to pay to Eligible Employee any
amount otherwise vested and due under any agreement, plan or policy of the
Company, which failure in either (i) or (ii) is not cured within thirty (30)
days from receipt by the Company of written notice from Eligible Employee which
specifies the details of the failure.
(k)“Involuntary Termination” means any termination of an Eligible Employee’s
employment with the Company (or its successor) (a) by the Company (or its
successor) for any reason other than Cause, the Eligible Employee’s death or
Disability or (ii) by the Eligible Employee with Good Reason.
(l)“Target Bonus” means an Eligible Employee’s target annual bonus under the
Company’s Annual Incentive Plan or any similar or successor plan for the year in
which the Termination Date occurs.
(m)    “Target LTIP Award” means an Eligible Employee’s target award opportunity
under the Company’s Amended and Restated 2003 Long-Term Incentive Plan or any
similar or successor plan for the year in which the Termination Date occurs.
(n)    “Termination Date” means (a) for purposes of termination for Good Reason,
the date that the Eligible Employee submits his or her written notice of
resignation to the Company and (b) for purposes of any other Involuntary
Termination, the date specified in the written notice of termination that the
Company delivers to the Eligible Employee.
SECTION 3
ELIGIBILITY FOR BENEFITS
Subject to the requirements set forth in this Section 3, the Company will
provide the severance benefits described in Section 4 of this Policy to an
Eligible Employee whose termination of employment with the Company is an
Involuntary Termination that occurs within the period that is more than 90 days
prior to or more than two (2) years following a Change in Control.
Alternatively, the Company will provide the severance benefits described in
Section 5 of this Policy to an Eligible Employee whose termination of employment
with the Company is an Involuntary Termination that occurs within the period
that begins 90 days prior to and ends two years following a Change in Control.
In the case of an Eligible Employees’ Disability or death, the Company will
provide the Accrued Rights described in Section 6 of this Policy.
SECTION 4
POLICY BENEFITS PAYABLE APART FROM A CHANGE IN CONTROL
In the event of an Involuntary Termination that occurs within the period that is
more than 90 days prior to or more than two (2) years following a Change in
Control, Eligible Employee shall be entitled to the following benefits (subject
to Sections 7 and 8):
(a)    Accrued Rights. A payment of the accrued rights due to the Eligible
Employee consisting of the sum of (i) Eligible Employee’s Base Salary through
the Termination Date not theretofore paid; (ii) any expenses owed to the
Eligible Employee under the Company’s expense reimbursement policy; (iii) any
accrued vacation pay owed to the Eligible Employee; and (iv) any amount arising
from the Eligible Employee’s participation in, or benefits under, any employee
benefit plans, programs or arrangements (including, without limitation, the
Company’s Amended and Restated 2003 Long-Term Incentive Plan, Annual Incentive
Plan, and/or any successors thereto), which amounts shall be payable in
accordance with the terms and conditions of such employee benefits plans,
programs or arrangements (clauses (i)-(iv) collectively shall be the “Accrued
Rights”), which (except for amounts under clause (iv) which shall be paid
pursuant to the applicable plan, program or arrangement) shall be paid to the
Eligible Employee promptly, but in all events within thirty days following the
Termination Date;
(b)    Severance. Severance pay consisting of an amount equal to the sum of the
Base Salary, Target Bonus and Target LTIP Award for the full year in which the
Termination Date occurs, which amount shall be payable to the Eligible Employee
in twelve (12) equal monthly installments commencing on the date that is thirty
days following the Termination Date; and
(c)    Benefits Continuation. Continuation of the health care benefits for the
Eligible Employee and his dependents until the earlier of (1) the date Eligible
Employee becomes eligible for comparable coverage (at a comparable cost) or (2)
the first anniversary of the Termination Date, which benefits shall be provided
at the same coverage level as in effect as of the Termination Date, and at the
same premium cost to the Eligible Employee that was paid by the Eligible
Employee as of the Termination Date (subject to the terms and conditions of such
benefit plans as in effect from time to time).
SECTION 5
POLICY BENEFITS PAYABLE IN CONNECTION WITH A CHANGE IN CONTROL
In the event of an Involuntary Termination that occurs within the period that
begins 90 days prior to and ends two (2) years following a Change in Control,
Eligible Employee shall be entitled to the following benefits (subject to
Sections 7 and 8):
(a)    Accrued Rights. A payment of the Accrued Rights, which amounts shall be
payable in accordance with the terms and conditions of such employee benefits
plans, programs or arrangements, which (except for amounts under Section
4(a)(iv) which shall be paid pursuant to the applicable plan, program or
arrangement) shall be paid to the Eligible Employee promptly, but in all events
within thirty dates following the Termination Date;
(b)    Severance. A lump sum severance payment in an amount equal to one and one
half (1.5) times the sum of the Base Salary and Target Bonus for the full year
in which the Termination Date occurs; which amount shall be payable to Eligible
Employee within sixty (60) days following the Termination Date; and
(c)    Benefits Continuation. Continuation of the health care benefits for the
Eligible Employee and his dependents until the earlier of (1) the date Eligible
Employee becomes eligible for comparable coverage (at a comparable cost) or (2)
the eighteen month anniversary of the Termination Date, which benefits shall be
provided at the same coverage level as in effect as of the Termination Date, and
at the same premium cost to the Eligible Employee that was paid by the Eligible
Employee as of the Termination Date (subject to the terms and conditions of such
benefit plans as in effect from time to time).
SECTION 6
POLICY BENEFITS PAYABLE IN THE CASE OF DISABILITY OR DEATH
Upon termination of an Eligible Employee’s employment by reason of death or
Disability, Employee or Employee’s estate (as the case may be) shall be entitled
to receive the Accrued Rights as set forth in Section 4(a), and shall have no
further rights to any compensation or any other benefits under this Policy.
SECTION 7
LIMITATIONS ON BENEFITS
(a)    Excise Taxes. If the severance payments provided for under this Policy,
either alone or together with other payments which Eligible Employee would have
the right to receive from the Company, would constitute a “parachute payment,”
as defined in Section 280G(a) of the Code as in effect at the time of payment,
such payment shall be reduced to the largest amount as will result in no portion
being subject to the excise tax imposed by Section 4999 of the Code or the
disallowance of a deduction by Company pursuant to Section 280G of the Code. The
determination of the amount of any reduction under this section, and the plan
and payment to which such reductions shall apply, shall, to the extent permitted
by Section 409A, be made in good faith by the Company and otherwise shall be
made in such a manner so as to maximize the value of payments to the Eligible
Employee and such determination shall be binding on the Eligible Employee.
(b)    Termination of Benefits. In the event an Eligible Employee, at any time,
violates any proprietary information of confidentiality obligation to the
Company, any of the restrictive covenants set forth in Section 8 of this Policy
or any other obligations of the Eligible Employee under an employment or other
agreement with the Company, (i) the Eligible Employee will be deemed in material
breach of this Policy and (ii) the Company will be relieved of any ongoing
obligation to comply with any of the terms of this Policy, including without
limitation the obligation to make the payments described in Sections 4 or 5
(other than the Accrued Rights described in 4(a) and 5(a)).


(c)    Non-Duplication of Benefits. No Eligible Employee is eligible to receive
benefits under the Policy more than one time.
(d)    Indebtedness of Eligible Employees. If the Eligible Employee is indebted
to the Company or an affiliate of the Company at his or her Termination Date,
the Company reserves the right to offset any payments due under the Policy by
the amount of such indebtedness.
(e)    Section 409A Compliance. All payments pursuant to this Policy shall be
subject to the provisions of this Section 7(e). This Policy is intended to be
interpreted and operated to the fullest extent possible so that the payments and
benefits hereunder either shall be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or shall
comply with the requirements of Section 409A; provided, however, that
notwithstanding anything to the contrary in this Policy, in no event shall the
Company be liable to the Eligible Employee for or with respect to any taxes,
penalties or interest which may be imposed upon the Eligible Employee pursuant
to Section 409A. For purposes of this Policy, the date on which a “separation
from service” pursuant to Section 409A (“Separation from Service”) occurs shall
be treated as the termination of employment date for purposes of determining the
timing of payments under this Policy to the extent necessary to have such
payments and benefits under this Policy be exempt from the requirements of
Section 409A or comply with the requirements of Section 409A. For purposes of
determining whether a Separation from Service has occurred for purposes of
Section 409A, a Separation from Service is deemed to include a reasonably
anticipated permanent reduction in the level of services performed by the
Eligible Employee to less than fifty percent (50%) of the average level of
services performed by the Eligible Employee during the immediately preceding
12-month period (or period of service if less than twelve (12) months).


To the extent that any payment or benefit pursuant to this Policy constitutes a
“deferral of compensation” subject to Section 409A (after taking into account to
the maximum extent possible any applicable exemptions) (a “409A Payment”)
treated as payable upon a Separation from Service, then, if on the date of the
Eligible Employee’s Separation from Service, the Eligible Employee is a
Specified Employee, then to the extent required for Eligible Employee not to
incur additional taxes pursuant to Section 409A, no such 409A Payment shall be
made to the Eligible Employee sooner than the earlier of (i) six (6) months
after the Eligible Employee’s Separation from Service; or (ii) the date of the
Eligible Employee’s death. Should this Section 7(e) otherwise result in the
delay of in-kind benefits, any such benefit shall be made available to the
Eligible Employee by the Company during such delay period at the Eligible
Employee’s expense. Should this Section 7(e) result in payments or benefits to
the Eligible Employee at a later time than otherwise would have been made under
this Policy, on the first day any such payments or benefits may be made without
incurring additional tax pursuant to Section 409A (the “409A Payment Date”), the
Company shall make such payments and provide such benefits as provided for in
this Policy, provided that any amounts that would have been payable earlier but
for the application of this Section 7(e), as well as reimbursement of the amount
the Eligible Employee paid for benefits pursuant to the preceding sentence,
shall be paid in lump-sum on the 409A Payment Date along with accrued interest
at the Prime Rate quoted by JP Morgan Chase on the date that payments or
benefits, as applicable, to the Eligible Employee should have been made under
this Policy. For purposes of this Section 7(e), the term “Specified Employee”
shall have the meaning set forth in Section 409A.


For purposes of complying with Section 409A and without extending the payment
timing otherwise provided in this Policy, taxable reimbursements under this
Policy, subject to the following sentence and to the extent required to comply
with Section 409A, will be made no later than the end of the calendar year
following the calendar year in which the expense was incurred. To the extent
required to comply with Section 409A, any taxable reimbursements and any in-kind
benefits under this Policy will be subject to the following: (a) payment of such
reimbursements or in-kind benefits during one calendar year will not affect the
amount of such reimbursement or in-kind benefits provided during any other
calendar year (other than for medical reimbursement arrangements as excepted
under Treasury Regulations §1.409A-3(i)(1)(iv)(B) solely because the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period the arrangement remains in effect);
(b) such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another form of compensation to the Eligible
Employee; and (c) the right to reimbursements under this Policy will be in
effect for the lesser of the time specified in this Policy or ten years plus the
lifetime of the Eligible Employee. Any taxable reimbursements or in-kind
benefits shall be treated as not subject to Section 409A to the maximum extent
provided by Section 409A.
No 409A Payment payable under this Policy shall be subject to acceleration or to
any change in the specified time or method of payment, except as otherwise
provided under this Policy and consistent with Section 409A. If under this
Policy, a 409A Payment is to be paid in two or more installments, for purposes
of Section 409A, each installment shall be treated as a separate payment.
SECTION 8
RELEASE; COVENANTS
(a)    Release. Notwithstanding anything herein to the contrary, an Eligible
Employee shall be entitled to the payments and benefits provided for in Sections
4 or 5 (other than the Accrued Rights described in 4(a) and 5(a)) if and only if
the Eligible Employee executes and delivers to the Company a general release of
claims against the Company in a form reasonably satisfactory to the Company (the
“General Release”) within twenty-one (21) days following the Termination Date
(which General Release shall be provided to the Eligible Employee on or about
the Termination Date) and the General Release has become effective and
irrevocable in accordance with its terms.
(b)    Agreement Not to Compete. As a condition to and in consideration for any
benefits provided under this Policy, an Eligible Employee shall not for twelve
(12) months following an Involuntary Termination (the “Restricted Period”),
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any affiliate
(collectively, the “Company Group”) within any state, province or region in any
country in which the Company Group conducts business, or has plans (of which
Eligible Employee was aware) to conduct business, as of the Termination Date, or
undertake any planning for any business competitive with the Company Group.
Specifically, but without limiting the foregoing, an Eligible Employee shall not
to engage in any manner in any activity that is directly or indirectly
competitive with the business of the Company Group as conducted as of the
Termination Date or that otherwise provides services that directly or indirectly
competes with services provided to clients by the Company Group, and further
agrees not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of the Company Group or otherwise provides services that directly or indirectly
competes with services provided to clients by the Company Group. For the
purposes of this Section 8(b), the business of the Company shall include active
exploration and precious metals mining operations. The foregoing, however, shall
not prevent an Eligible Employee’s passive ownership of two percent (2%) or less
of the equity securities of any publicly traded company.
(c)    Agreement Not to Solicit Business Contacts. As a condition to and in
consideration for any benefits provided under this Policy, an Eligible Employee
shall not, during the Restricted Period, directly or indirectly (i) solicit or
encourage any client, customer, bona fide prospective client or customer,
supplier, licensee, licensor, landlord or other business relation of the Company
and/or any of its affiliates (each a “Business Contact”) to terminate or
diminish its relationship with them; or (ii) seek to persuade any such Business
Contact to conduct with anyone else the business of the Company that such
Business Contact conducts or could conduct with the Company and/or any of its
affiliates.
(d)    Agreement Not to Solicit or Hire Employees. As a condition to and in
consideration for any benefits provided under this Policy, an Eligible Employee
shall not, during the Restricted Period, directly or indirectly solicit for
employment, employ or induce or attempt to induce any employees, consultants,
contractors or representatives of the Company and/or any of its affiliates to
stop working for, contracting with or representing the Company and/or its
affiliates. Notwithstanding the foregoing, an Eligible Employee will not be in
breach or violation hereof in the event the Eligible Employee uses any form of
industry wide or public media to advertise, seek or solicit employment,
consulting, contract or representative services without specifically targeting
the employees, consultants, contractors or representatives of the Company.
(e)    Non-Disparagement. As a condition to and in consideration for any
benefits provided under this Policy, an Eligible Employee shall not, during the
Restricted Period or at any time thereafter, make, directly or indirectly, any
public or private statements or other communications that are or could be
harmful to or reflect negatively on (or that are otherwise disparaging of) the
Company or any of its affiliates or their respective businesses, or any of their
past, present or future officers, directors, employees, advisors, agents,
policies, procedures, practices, decision-making, conduct, professionalism or
compliance with standards, provided that an Eligible Employee may give truthful
testimony under oath if so required.
SECTION 9
RIGHT TO INTERPRET POLICY; AMENDMENT AND TERMINATION
(a)    Exclusive Discretion. The Administrator will have the exclusive
discretion and authority to establish rules, forms and procedures for the
administration of the Policy and to construe and interpret the Policy and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Policy,
including, but not limited to, the eligibility to participate in the Policy and
amount of benefits paid under the Policy. The rules, interpretations,
computations and other actions of the Administrator will be binding and
conclusive on all persons.
(b)    Amendment or Termination.
(i)    Prior to the occurrence of a Change in Control, the Board or
Administrator may amend or terminate the Policy at any time and from time to
time. Termination or amendment of the Policy shall not affect any obligation of
the Company under the Policy, which has accrued and is unpaid as of the
effective date of the termination or amendment.
(ii)    From and after the occurrence of a Change in Control, no provision of
the Policy shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Eligible Employee
and by an authorized officer of the Company (other than the Eligible Employee).
(iii)    Notwithstanding anything herein to the contrary, the Board or the
Administrator may amend the Policy (which amendment shall be effective upon its
adoption or at such other time designated by the Board or the Administrator, as
applicable) at any time as may be necessary to avoid the imposition of any
additional taxes or penalties under Section 409A; provided, however, that any
such amendment shall be implemented in such a manner as to preserve, to the
greatest extent possible, the terms and conditions of the Policy as in existence
immediately prior to any such amendment.
SECTION 10
NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE
Nothing herein shall confer upon an Eligible Employee any right to continue in
the employ or service of the Company or any of its affiliates and this Policy
shall not be deemed a contract of employment. If an Eligible Employee’s
employment terminates for any reason other than an Involuntary Termination, the
Eligible Employee shall not be entitled to any benefits, damages, awards or
compensation under this Policy, but may be entitled to payments or benefits in
accordance with the Company’s other established employee plans and practices or
pursuant to other agreements with the Company.
SECTION 11
SUCCESSORS
(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets will assume the obligations under the Policy and agree expressly to
perform the obligations under the Policy in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under the Policy, the term “Company”
will include any successor to the Company’s business and/or assets which
executes and delivers the assumption agreement described in this Section 11(a)
or which becomes bound by the terms of the Policy by operation of law or
otherwise.
(b)    Eligible Employee’s Successors. The terms of the Policy and all rights of
the Eligible Employee hereunder will inure to the benefit of, and be enforceable
by, the Eligible Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
SECTION 12
LEGAL CONSTRUCTION
The Policy is intended to be governed by and will be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of Idaho.
SECTION 13
CLAIMS, INQUIRIES AND APPEALS
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Policy or inquiries about present or future rights under the
Policy must be submitted to the Administrator in writing.
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
request a review of the denial. The written notice of denial will be set forth
in a manner designed to be understood by the applicant and will include specific
reasons for the denial, specific references to the Policy provision upon which
the denial is based, a description of any information or material that the
Administrator needs to complete the review and an explanation of the Policy’s
review procedure.
This written notice will be given to the applicant within ninety (90) days after
the Administrator receives the application, unless special circumstances require
an extension of time, in which case, the Administrator has up to an additional
ninety (90) days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render its
decision on the application. If written notice of denial of the application for
benefits is not furnished within the specified time, the application will be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the review procedure described below.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Administrator within sixty (60) days after the application is
denied (or deemed denied). The Administrator will give the applicant (or his or
her representative) an opportunity to review pertinent documents in preparing a
request for a review. A request for a review will be in writing and will be
addressed to:
Coeur d’ Alene Mines Corporation
505 Front Avenue
Coeur d’ Alene, ID 83814
Attn: General Counsel
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Administrator may require the applicant to submit additional
facts, documents or other material as it may find necessary or appropriate in
making its review.
(d)    Decision on Review. The Administrator will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Administrator will give prompt,
written notice of its decision to the applicant. In the event that the
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will outline, in a manner calculated to be understood by the
applicant, the specific Policy provisions upon which the decision is based. If
written notice of the Administrator’s decision is not given to the applicant
within the time prescribed in this Section 13(d), the application will be deemed
denied on review.


(e)    Rules and Procedures. The Administrator will establish rules and
procedures, consistent with the Policy and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.
(f)     Exhaustion of Remedies. No legal action for benefits under the Policy
may be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 13(a) above,
(ii) has been notified by the Administrator that the application is denied (or
the application is deemed denied due to the Administrator’s failure to act on it
within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 13(c) above and (iv) has been notified in writing that the Administrator
has denied the appeal (or the appeal is deemed to be denied due to the
Administrator’s failure to take any action on the claim within the time
prescribed by Section 13(d) above).










SECTION 14
BASIS OF PAYMENTS TO AND FROM POLICY
All benefits under the Policy will be paid by the Company. The Policy will be
unfunded, and benefits hereunder will be paid only from the general assets of
the Company.
SECTION 15
OTHER POLICY INFORMATION
(a)     Employer Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Policy Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 82-0109423.


(b)     Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Policy is Coeur d’ Alene Mines Corporation,
Attn: General Counsel, 505 Front Avenue, Coeur d’ Alene, ID 83814.


(c)Policy Sponsor and Administrator. The “Policy Sponsor” and the
“Administrator” of the Policy is Coeur d’ Alene Mines Corporation, 505 Front
Avenue, Coeur d’ Alene, ID 83814. The Policy Sponsor’s and Administrator’s
telephone number is (208) 667-3511. The Administrator is the named fiduciary
charged with the responsibility for administering the Policy.
SECTION 16
MISCELLANEOUS


(a)    Notice. Any and all notices, requests, demands and other communications
provided for by this Policy shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Eligible Employee at his or her last known address on the
books of the Company or, in the case of the Company, at its principal place of
business, attention of the General Counsel or to such other address as any party
may specify by notice to the other actually received.


(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of the Policy on any occasion shall not be considered a waiver of such
party’s rights or to deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of the Policy.


(c)    Severability. In the event that any one or more of the provisions of the
Policy shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of the Policy shall not be affected thereby. The parties intend to
give the terms of the Policy the fullest force and effect so that is any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.
(d)    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.
(e)     Specific Performance. If in the opinion of any court of competent
jurisdiction the covenants described in Section 7(b) and Section 8 of the Policy
are not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of this covenant as
to the court shall appear not reasonable and to enforce the remainder of the
covenant as so amended. Any breach of the covenants contained in Section 7(b)
and Section 8 would irreparably injure the Company. Accordingly, the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7(b) and Section 8 would be inadequate and, in the event of such a
breach or threatened breach, the Company may, without posting any bond, in
addition to pursuing any other remedies it may have in law or in equity, obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available against the Eligible Employee from any court having
jurisdiction over the matter, restraining any further violation of the Policy by
the Eligible Employee.
(f)    Creditor Status of Eligible Employees. In the event that any Eligible
Employee acquires a right to receive payments from the Company under the Policy
such right shall be no greater than the right of any unsecured general creditor
of the Company.
(g)    Facility of Payment. If it shall be found that (i) an Eligible Employee
entitled to receive any payment under the Policy is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(ii) another person or an institution is then maintaining or has custody of such
Eligible Employee, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (ii) above, and the release shall be a valid and complete
discharge for the payment.
(h)    Withholding Taxes. The Company may withhold from any amounts payable
under the Policy such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.



1    